DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 19 recite the limitation "the second device is another of the staff computing device and the first patron computing device" in 11-13, 13-14, and 7-8, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the second device is both the staff computing device and the first patron computing device, or if the second device is one of those.  In light of these indefiniteness issues, the scope of the claim is unascertainable.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2020/0167877 “Christensen”, in view of US Pat Pub 2020/0042685 “Tussy”.

As per Claims 1, 15, and 19, Christensen discloses a system, order server, and method for ordering and purchasing food utilizing a plurality of patron computing devices at a restaurant, the system comprising: 
a staff computing device coupled to a computer network (Christensen: [0060]-[0061], A check-in by a waiter may include associating waiter mobile device with beacon and as a result of waiter checking in at beacon, the beacon signals computing server); and 
an order server coupled to the computer network (Christensen: [0030], a network that serves as a medium for wireless communication between the personalized dining computing system (the claimed “order server”), and one or more of patron, beacon, waiter, or kitchen); 
wherein, by executing a plurality of software instructions loaded from one or more storage devices, the order server is configured to: 
create an order and store a code for uniquely identifying the order in the one or more storage devices (Christensen: [0048]  dining session ID may be related to and/or generated from one or more of the identifying information of a table and/or beacon at which the patron(s) of a dining session may be seated, the date and/or time of the creation of the dining session, the identifying information of the first patron, a randomly generated number, or a combination thereof. A dining session may signify, at a high level, that a beacon, and/or table associated with a beacon has been occupied by a group of one or more patrons. Furthermore, initiating a dining session may enable, at a high level, the management of the ordering and service of food and/or beverages, and the payment transaction associated with the ordering and service of food and/or beverages); 
send the code to a first device (the examiner has interpreted the first device as, for instance, a beacon, and to be clear the examiner has interpreted this under the first device – as the claimed “staff computing device” – see [0044] The beacon 204A may be one or more of an electronic device having a 1-dimensional bar code, an electronic device having a 2-dimensional bar code (e.g., a QR code), a radiofrequency identification (RFID) device, a passive integrated circuit, a near field communication (NFC) device, or any device having a mechanism to relay information identifying a patron mobile device and/or waiter mobile device 116 to computing server 208A.) via the computer network to thereby cause the first device to display the code on a display of the first device and allow a second device to scan the code, wherein the first device is one of the staff computing device and a first patron computing device, and the second device (see [0044] where the claimed second device is the mobile device of the user that scans the code of the beacon) is another of the staff computing device and the first patron computing device, the second device being different than the first device (Christensen: [0042] communications between computing server and one or more of a patron mobile device, beacon, waiter mobile device, or kitchen device may occur via a network [0044] patron associates the mobile device of a patron with a beacon of the table of the dining establishment by scanning a code.  The beacon may be an electronic device (thus a staff computing device because it belongs to the dining establishment)  The beacon is an example of a staff computing device or first device.  The beacon or first device presents a code.  The mobile device of the patron, or second device, scans the code of the beacon, or first device.); 
in response to determining that the received code matches the code, store an association of the first patron computing device with the order in the one or more storage devices and add to the order one or more first food items as specified in one or more messages received from the first patron computing device via the computer network (Christensen: [0058] computing server, upon receiving the order information, may locate the database, memory, and/or electronic storage medium based on information identifying the beacon (matched code), dining session, and/or patron, and store the orders for each patron of the dining session associated with beacon within the database, memory, and/or electronic storage medium); and 
in response to determining that the second received code matches the code, store an association of the second patron computing device with the order in the one or more storage devices and add to the order one or more second food items as specified in one or more messages received from the second patron computing device via the computer network (Christensen: [0057] Second patron may select orders for food and/or beverages using the interactive menu on second patron mobile device.  The order information may include identifying information of the beacon and/or dining session in which the patron is in. [0058] computing server, upon receiving the order information, may locate the database, memory, and/or electronic storage medium based on information identifying the beacon (matched code), dining session, and/or patron, and store the orders for each patron of the dining session associated with beacon within the database, memory, and/or electronic storage medium.  The message received from the second patron identifies the dining session that it is a part of and adds the second patron’s order to the first patron’s order, when they are part of the same dining session.); 
whereby both the first patron computing device and the second patron computing device add one or more food items to the order (Christensen: [0057] first patron may select orders for food and/or beverages using the interactive menu on first patron mobile device. Likewise, second patron may select orders for food and/or beverages using the interactive menu on second patron mobile device. and [0058]  The orders for each patron of the dining session are received and stored.  Therefore, each item added by a first patron and a second patron are consolidated to a single order.).  

Christensen fails to disclose a system, order server, and method for ordering and purchasing food utilizing a plurality of patron computing devices at a restaurant, the system comprising: 
receive a received code from the second device via the computer network; 
determine whether the received code matches the code uniquely identifying the order; 
receive a second received code from a second patron device via the computer network, wherein the second patron device determined the second received code as a result of interacting with the first patron computing device1; 
determine whether the second received code matches the code uniquely identifying the order.

Tussy teaches a system, order server, and method for ordering and purchasing food utilizing a plurality of patron computing devices at a restaurant, the system comprising: 
receive a received code from the second device via the computer network (Tussy: [0273],  the device identity image(s) and/or template(s) captured on the first device can be sent to the second device during set up or enrollment for comparison and matching); 
determine whether the received code matches the code uniquely identifying the order (Tussy: [0273],  the device identity image(s) and/or template(s) captured on the first device can be sent to the second device during set up or enrollment for comparison and matching); 
receive a second received code from a second patron device via the computer network, wherein the second patron device determined the second received code as a result of interacting with the first patron computing device (Tussy: [0273],  the device identity image(s) and/or template(s) captured on the first device can be sent to the second device during set up or enrollment for comparison and matching); 
determine whether the second received code matches the code uniquely identifying the order (Tussy: [0273],  the device identity image(s) and/or template(s) captured on the first device can be sent to the second device during set up or enrollment for comparison and matching).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Christensen to include matching received codes as taught by Tussy, with ordering and purchasing food utilizing a plurality of patron computing devices as taught by Christensen with the motivation of providing reliable, cost-effective, and convenient methods to authenticate users (Tussy: [0004], lines 12-14).

As per Claims 2, 16, and 20, Christensen discloses a system, order server, and method, wherein the order server is further configured to: 
store a record of which of the food items of the order were ordered utilizing the first patron computing device and which of the food items of the order were ordered utilizing the second patron computing device (Christensen: [0057]-[0058]); 
send a first billing screen to the first patron computing device, the first billing screen including all of the food items of the order selectable for payment where only the first food items ordered on the first patron computing device are preselected for payment (Christensen: [0084]); and 
send a second billing screen to the second patron computing device, the second billing screen including all of the food items of the order selectable for payment where only the second food items ordered on the second patron computing device are preselected for payment (Christensen: [0084]).  

As per Claim 3 Christensen discloses a system, wherein the order server is further configured to: 
in response to determining that the received code matches the code, send a confirmation request to the first device to thereby query a user of the first device whether they authorize adding the first patron computing device to the order (Christensen: [0054]-[0055]); 
receive a confirmation response from the first device via the computer network (Christensen: [0054]-[0055]); and 
in response to the confirmation response authorizing adding the first patron computing device to the order, store the association of the first patron computing device with the order in the one or more storage devices and add to the order the one or more food items as specified in the one or more messages received from the first patron computing device via the computer network (Christensen: [0056]).  

As per Claim 4, Christensen discloses, wherein the order server is further configured to generate and send a food order message to a point of sale (POS) system of the restaurant, the food order message including the one or more food items of the order (Christensen: [0024] and [0033]).  

As per Claim 5, Christensen discloses a system, wherein the order server is further configured to send a food order summary to the staff computing device thereby allowing the staff computing device to display the food order summary to a user, the food order message including the one or more food items of the order (Christensen: [0027]).  

As per Claim 6, Christensen discloses a system, wherein the order server is further configured to create the order in response to a new order message received from the staff computing device via the computer network (Christensen: [0027]).  

As per Claim 7, Christensen discloses a system, wherein the new order message includes a table identifier associating the order with a table at the restaurant identified by the table identifier (Christensen: [0027]).  

As per Claim 8, Christensen discloses a system, wherein the order server is further configured to generate a QR code encoding the code and to send the code to the first device via the computer network by sending the QR code to the first device via the computer network (Christensen: [0044]).  

As per Claim 9, Christensen discloses a system, wherein the order server is further configured to generate the QR code to further encode a uniform resource locator (URL) including an address where the order server is reachable on the computer network by the second device (Christensen: [0044] and [0050]).  

As per Claim 10, Christensen discloses a system, wherein the code is a parameter included in the URL (Christensen: [0050]-[0051]).  

As per Claim 11, Christensen fails to disclose but Tussy teaches a system, wherein the code is an encrypted value and the order server is further configured to generate the code utilizing an encryption function (Tussy: [0288]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Christensen to include matching received codes as taught by Tussy, with ordering and purchasing food utilizing a plurality of patron computing devices as taught by Christensen with the motivation of providing reliable, cost-effective, and convenient methods to authenticate users (Tussy: [0004], lines 12-14).

As per Claims 12 and 17, Christensen discloses a system and order server, wherein, in order to add a third patron device to the order, the order server is configured to: 
send a second code uniquely identifying the order to a third device via the computer network to thereby cause the third device to display the second code on a display of the third device and allow a fourth device to scan the second code, wherein the third device is one of a trusted computing device associated with the order and the third patron computing device, and the fourth device is another of the trusted computing device and the third patron computing device, the fourth device being different than the third device, and the trusted computing device being either the staff computing device or the first patron device already added to the order (Christensen: [0063]-[0068] and [0084); 
receive a third received code from the fourth device via the computer network (Christensen: [0063]-[0068] and [0084);
determine whether the third received code matches the second code uniquely identifying the order (Christensen: [0063]-[0068] and [0084); 
in response to determining that the third received code matches the second code, store an association of the third patron computing device with the order in the one or more storage devices and add to the order one or more third food items as specified in one or more messages received from the third patron computing device via the computer network (Christensen: [0063]-[0068] and [0084).  

As per Claim 13, Christensen discloses a system, wherein the second code is the code for uniquely identifying the order as previously stored in the one or more storage devices by the order server (Christensen: [0048]).  

As per Claims 14 and 18, Christensen fails to disclose but Tussy teaches a system and order server, wherein the order server is configured to daisy chain authorization for adding subsequent patron devices to the order by deeming each newly added patron device to thereafter be a trusted computing device associated with the order (Tussy: [0273]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Christensen to include matching received codes as taught by Tussy, with ordering and purchasing food utilizing a plurality of patron computing devices as taught by Christensen with the motivation of providing reliable, cost-effective, and convenient methods to authenticate users (Tussy: [0004], lines 12-14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/           Primary Examiner, Art Unit 3687                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that under the claims’ broadest reasonable interpretation the only requires that “the first computing device is one of the staff computing device and a first patron computing device.”  As shown above, the examiner has applied art to show the first device is the staff computing device, NOT the “a first patron computing device.”  Therefore, every subsequent recitation of “the first patron computing device” is technically not granted patentable weight.  Again, the examiner has applied to the first device being the staff computing device, NOT the first patron device.  The examiner recommends reciting this differently in the claim so that proper weight can be granted to the recited claim language.